DETAILED ACTION
This Office action is in response to the amendment filed on December 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant’s arguments have been considered but are moot because they do not apply to the new secondary reference being apply in the current rejection.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0049311 A1, hereinafter “Yang”) in view of Marra et al. (U.S. Pub. No. 2003/0020546 A1, hereinafter “Marra”), and further in view of Choi et al. (U.S. Pub. No. 2015/0236749 A1, hereinafter “Choi”).

In re claim 1, Yang discloses (Fig. 4) a radio frequency switching device (400) comprising: a first series switching circuit (404, Para. 0037) connected between a first terminal (416) and a second terminal (412); a first shunt switching circuit (408, Para. 0037) connected between one end (left side terminal of 404a) of the first series switching circuit (404) and a ground (420); a voltage generation circuit (464) configured to: generate a first gate voltage to be output to the first series switching circuit (the biasing circuit 464 provides the gate voltage to the series 
Yang fails to disclose wherein the voltage generation circuit generates the gate voltage based on a battery voltage.
Marra teaches (Fig. 3) a radio frequency (RF) switch device (110), wherein the voltage generation circuit (bias circuit 120) generates the gate voltage (gate voltage of FET 115) based on a battery voltage (battery/DC source 135).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang wherein the voltage generation circuit generates the gate voltage based on a battery voltage, as disclosed in Marra to provide a fixed DC voltage at the resistor input, i.e., without any memory effect, thereby allowing for improved predistortion compensation (Para. 0009).
Yang fails to disclose to generate a bias voltage, which is higher than the second gate voltage, to control the first shunt switching circuit to enter an off state.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang to generate a bias voltage, which is higher than the second gate voltage, to control the first shunt switching circuit to enter an off state, as disclosed in Choi to provide a common node voltage to a common connection node using a voltage basically provided in a system without a separate negative voltage generating unit (Para. 0020).

In re claim 2, Yang discloses (Fig. 4) wherein the first resistance circuit (comprising transistor connected in series with R2) comprises a first resistor (R2) connected between the bias voltage terminal (terminal connecting 464 with the right side terminal of resistor 466) of the voltage generation circuit (464) and the signal line (line carrying capacitor C1, between R2 and capacitor C2), and wherein the second resistance circuit includes a second resistor (resistor 466) connected between the bias voltage terminal (terminal connecting 464 with the right side terminal of resistor 466) of the voltage generation circuit (464) and the ground terminal (terminal connecting C4 with 408c).

In re claim 4, Yang discloses (Fig. 4) wherein the first series switching circuit comprises first to n-th MOS transistors (transistors 404a…..404c, Para. 0037-0039) connected in series 

In re claim 5, Yang discloses (Fig. 4) wherein the first shunt switching circuit comprises first to n-th MOS transistors (transistors 408a….408c, Para. 0037-0039) connected in series between the one end of the first series switching circuit (left side terminal of 404a) and the ground (420), and wherein gates of the first to n-th MOS transistors are configured to receive the second gate voltage (gate voltage received at terminal 458) from the voltage generation circuit (464, Para. 0037-0039).

In re claim 6, Yang discloses (Fig. 4) wherein the voltage generation circuit is configured to: control an on state of the first series switching circuit (404) and an off state of the first shunt switching circuit (408) in a signal transfer mode, using the first gate voltage, the second gate voltage, and the bias voltage (Para. 0026-0036), and control an off state of the first series switching circuit (404) and an on state of the first shunt switching circuit (408) in a signal off mode, using the first gate voltage, the second gate voltage, and the bias voltage (Para. 0026-0036).

In re claim 7, Yang discloses (Fig. 4) a radio frequency switching device (400) comprising: a first series switching circuit (404, Para. 0037) connected between a first terminal (416) and a second terminal (412); a first shunt switching circuit (408, Para. 0037) connected between one 
Yang fails to disclose wherein the voltage generation circuit generates the gate voltage based on a battery voltage.
Marra teaches (Fig. 3) a radio frequency (RF) switch device (110), wherein the voltage generation circuit (bias circuit 120) generates the gate voltage (gate voltage of FET 115) based on a battery voltage (battery/DC source 135).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang wherein the voltage generation circuit generates the gate voltage based on a battery voltage, as disclosed in Marra to provide a fixed DC voltage at the resistor input, i.e., without any memory effect, thereby allowing for improved predistortion compensation (Para. 0009).

Choi teaches a radio frequency switching circuit (Fig. 2), configured to generate a bias voltage (VNC), which is higher than the second gate voltage, to control the first shunt switching circuit to enter an off state (when the gate voltage signal is 0V and the voltage VNC is 1.5V, the circuit is turned off, Para. 0057-0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang to generate a bias voltage, which is higher than the second gate voltage, to control the first shunt switching circuit to enter an off state, as disclosed in Choi to provide a common node voltage to a common connection node using a voltage basically provided in a system without a separate negative voltage generating unit (Para. 0020).

In re claim 8, Yang discloses (Fig. 4) a second resistance circuit (resistor 466) connected between the bias voltage terminal (terminal connecting 464 with the right side terminal of resistor 466) of the voltage generation circuit (464) and the ground terminal (terminal connecting 408c with capacitor C4) of the first shunt switching circuit (408).

In re claim 9, Yang discloses (Fig. 4) wherein the first resistance circuit (comprising transistor connected in series with R2) comprises a first resistor (R2) connected between the bias voltage terminal (terminal connecting 464 with the right side terminal of resistor 466) of the voltage generation circuit (464) and the signal line (line carrying capacitor C1, between R2 

In re claim 11, Yang discloses (Fig. 4) wherein the first series switching circuit (404) comprises first to n-th MOS transistors (transistors 404a…..404c, Para. 0037-0039) connected in series between the first terminal (416) and the second terminal (412), and wherein gates of the first to n-th MOS transistors are configured to receive the first gate voltage (gate voltage received at terminal 434) from the voltage generation circuit (464, Para. 0037-0039).

In re claim 12, Yang discloses (Fig. 4) wherein the first shunt switching circuit (408) comprises first to n-th MOS transistors (transistors 408a….408c, Para. 0037-0039) connected in series between the one end of the first series switching circuit (left side terminal of 404a) and the ground (420), and wherein gates of the first to n-th MOS transistors are configured to receive the second gate voltage (gate voltage received at terminal 458) from the voltage generation circuit (464, Para. 0037-0039).

In re claim 13, Yang discloses (Fig. 4) wherein the voltage generation circuit is configured to: control an on state of the first series switching circuit (404) and an off state of the first shunt switching circuit (408) in a signal transfer mode, using the first gate voltage, the second gate voltage, and the bias voltage (Para. 0026-0036), and control an off state of the first 

In re claim 15, Yang discloses (Fig. 4) wherein the first resistance circuit (comprising transistor connected in series with R2) comprises a first MOS transistor (MOSFET transistor connected in series with R2) always in an off state to provide an off resistance (Para. 0037-0039), wherein the first MOS transistor in the off state is configured to provide an ESD discharge path for protecting the first capacitor circuit (C4) from an Electro-Static Discharge (Para. 0037-0039).

Allowable Subject Matter
Claims 3, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 3, the prior art of record fails to disclose or suggest “wherein a first resistance value of the first resistance circuit is equal to a combined resistance value of the first shunt switching circuit in an off state and a resistance value of the second resistance circuit” in combination with other limitations of the claim.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein a first resistance value of the first resistance circuit is equal to a combined resistance value of the first shunt switching circuit in an off state and a resistance value of the second resistance circuit” in combination with other limitations of the claim.

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein the first capacitor circuit comprises: a first capacitor connected between the ground terminal of the first shunt switching circuit and the ground and configured to block the direct current; and an Electro-Static Discharge (ESD) protection circuit connected in parallel to the first capacitor and configured to constantly maintain voltages of both ends of the first capacitor” in combination with other limitations of the claim.

Claims 16 and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the voltage generation circuit comprises: a dynamic bias circuit configured to input a battery voltage and a reference voltage and to output the bias voltage and a buffer voltage; and a switch control circuit configured to input the voltage buffer and to output the first gate voltage and the second gate voltage” in combination with other limitations of the claim. Claims 18-20 depend directly or indirectly from claim 16 and are, therefore, also allowable at least for the same reasons set above.

Regarding to claim 21, the prior art of record fails to disclose or suggest “wherein the capacitor circuit comprises a constant voltage device and a capacitor connected in parallel” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838